

EXHIBIT 10.33               
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of August 4,
2006 between CITIZENS FINANCIAL CORPORATION, a Kentucky corporation
(“Employer”), and JAMES T. HELTON III, an individual residing in Birmingham,
Alabama (“Employee”).
 
RECITALS
 
Employer desires to employ Employee for the Employer Group, and Employee wishes
to accept such employment, upon the terms and conditions set forth in this
Agreement.
 
AGREEMENT
 
The parties, intending to be legally bound, agree as follows:
 
1.  DEFINITIONS
 
For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.
 
“Agreement” -- this Executive Employment Agreement, as amended from time to
time.
 
“Base Salary” -- as defined in Section 3.1.
 
“Benefits” -- as defined in Section 3.3.
 
“Boards of Directors” -- the boards of directors of the constituents of the
Employer Group.
 
“Bonuses” -- as defined in Section 3.2.
 
“Confidential Information” -- any and all:
 
(a)  trade secrets concerning the business and affairs of the Employer Group,
including without limitation products, past, current, and planned research and
development, current and planned distribution methods and processes, customer
lists, current and anticipated customer requirements, market studies, business
plans, computer software and programs (including object code and source code),
and any other information, however documented, that is a trade secret within the
meaning of the Uniform Trade Secrets Act, KRS 365.880-.900;
 
(b)  information concerning the business and affairs of the Employer Group
including without limitation historical internal financial statements, financial
projections and budgets, historical and projected sales data, the names and
backgrounds of key personnel, and personnel training and techniques and
materials, however documented; and
 
 

--------------------------------------------------------------------------------


 
(c)  notes, analyses, compilations, studies, summaries, and other material
prepared by or for the Employer Group containing or based, in whole or in part,
on any information included in the foregoing.
 
“disability” -- as defined in Section 6.2.
 
“Starting Date” -- September 1, 2006.
 
“Employee” -- as defined in the heading of this Agreement.
 
“Employee Invention” -- any idea, invention, technique, modification, process,
or improvement (whether patentable or not) and any work of authorship (whether
or not copyright protection may be obtained for it) created, conceived or
developed by Employee, either solely or in conjunction with others, during the
Employment Period, or a period that includes a portion of the Employment Period,
that relates in any way to, or is useful in any manner in, the business then
being conducted or proposed to be conducted by the Employer Group, and any such
item created by Employee, either solely or in conjunction with others, following
termination of Employee’s employment with Employer, that is based upon or uses
Confidential Information.
 
“Employer” -- as defined in the heading of this Agreement.
 
“Employer Group” -- Employer and one or more of the Principal Subsidiaries.
 
“Employment Period” -- the actual term of Employee’s employment by Employer,
beginning on the Starting Date and terminating as provided herein.
 
“for cause” -- as defined in Section 6.3.
 
“for convenience of Employer” -- as defined in Section 6.5.
 
“for good reason” -- as defined in Section 6.4.
 
“Nominal Expiration Date” -- as defined in Section 2.2.
 
“person” -- any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization or governmental body.
 
“Post-Employment Limitation Period” -- as defined in Section 8.3.
 
“President of Employer” -- Darrell R. Wells and his successors in office as
president of Employer.
 
“Presidents of the Principal Subsidiaries” -- the person or persons who are from
time to time the presidents of the Principal Subsidiaries.
 
“Principal Subsidiaries” -- the subsidiaries through which Employer may conduct
insurance or related businesses from time to time, presently consisting of (but
without
 
 
2

--------------------------------------------------------------------------------


 
 
limitation) Citizens Security Life Insurance Company, United Liberty Life
Insurance Company, Citizens Insurance Company and Citizens Security Benefit
Services, Inc.
 
“Proprietary Items” -- as defined in Section 7.2.
 
2.  EMPLOYMENT TERMS AND DUTIES
 
2.1  Employment. Employer hereby employs Employee, and Employee hereby accepts
employment by Employer, upon the terms and conditions set forth in this
Agreement.
 
2.2  Term. The term of Employee’s employment under this Agreement will begin on
the Starting Date and shall terminate on the first anniversary of the Starting
Date (the “Nominal Expiration Date”). The Nominal Expiration Date shall be
automatically extended for successive periods of one year each ending on the
next anniversary of the Starting Date, unless either party shall give at least
thirty (30) days notice of termination of this Agreement as of the original or
last extended Nominal Expiration Date. This Agreement is subject to earlier
termination as provided in Section 6.
 
2.3  Duties. Employee will have such offices and duties for the Employer Group
as are assigned or delegated to Employee by the President of Employer and/or the
Boards of Directors of Employer or one or more other members of the Employers
Group, and will initially serve as Executive Vice President, Group Products of
Employer and of Citizens Security Life Insurance Company and United Liberty Life
Insurance Company. Employee will devote his entire business time, attention,
skill and energy exclusively to the business of the Employer Group, will use his
best efforts to promote the success of the Employer Group’s business, and will
cooperate fully with the President of Employer, the President or Presidents of
the Principal Subsidiaries and the Boards of Directors of the Employer Group in
the advancement of the best interests of the Employer Group. Nothing in this
Section 2.3, however, will prevent Employee from engaging in additional
activities in connection with personal investments and community affairs that
are not inconsistent with Employee’s duties under this Agreement.
 
3.  COMPENSATION
 
3.1  Base Salary. During the Employment Period, Employer will pay Employee a
salary (the “Base Salary”) at the rate of $180,000 per annum, which will be
payable bi-weekly less withholding according to applicable law and Employer’s
customary payroll practices.
 
3.2  Bonuses. Employer agrees to pay Employee bonuses (collectively, “Bonuses”)
as follows:
 
(a)  Sign-On Bonus. Employer agrees to pay Employee a one-time sign-on bonus in
the sum of $150,000 (the “Sign-On Bonus”) less withholding according to
applicable law and Employer’s customary payroll practices. The Sign-On Bonus
shall be payable in installments as follows: [i] on the Starting Date, $75,000
and [ii] on April 1, 2007, $75,000.
 
 
3

--------------------------------------------------------------------------------


 
(b)  Supplemental Bonus. Employer agrees to pay Employee a one-time bonus in the
sum of $20,000 less withholding according to applicable law and Employer’s
customary payroll practices on February 1, 2007.
 
(c)  Premium Growth Bonus. Employer agrees to pay Employee an annual bonus up to
25% of Base Salary proportionate to the growth in annualized premium for all
group products from one annual measurement date to the next such date.
Annualized premium will be calculated by Employer as of each measurement date in
accordance with its customary calculation principles, which the parties
acknowledge are imprecise but acceptable under the circumstances. The comparison
for the first year will be between calculations as of January 1, 2007 and
January 1, 2008. If the comparison shows an increase of ten percent (10%) or
more, the bonus shall equal [i] the number of full or partial five percentage
point increments in excess of ten percent (10%) times [ii] 25% of the Base
Salary [iii] divided by five (5). The bonus, which shall in no event exceed 25%
of the Base Salary, less withholding according to applicable law and Employer’s
customary payroll practices shall be payable not later than March 31 of the
succeeding year. The comparison for the second year will be between calculations
as of January 1, 2008 and January 1, 2009 and for subsequent years will be for
later measurement dates determined on the same principal.
 
(d)  Direct Margin Bonus. Employer agrees to pay Employee an annual bonus up to
25% of Base Salary proportionate to the amount by which direct margin from all
group products exceeds eight and two tenths percent (8.2%). Direct margin shall
be calculated by Employer as of December 31 of each calendar year using the
following factors in relation to group products only: [i] premium revenues [ii]
less incurred reported claims incurred and claims incurred but not reported
[iii] less commissions [iv] less premium taxes and [v] less variable direct
expenses, all as calculated by Employer as of each measurement date in
accordance with its customary calculation principles, which the parties
acknowledge are imprecise but acceptable under the circumstances. The resulting
amount, divided by premium revenues, shall be the direct margin factor. If the
direct margin factor exceeds eight and two tenths percent (8.2%), the bonus
shall equal [i] the number of full or partial percentage points in excess of
eight and two tenths percent (8.2%) [ii] times 25% of the Base Salary [iii]
divided by six (6). The bonus, which shall in no event exceed 25% of the Base
Salary, less withholding according to applicable law and Employer’s customary
payroll practices shall be payable not later than March 31 of the succeeding
year.
 
3.3  Benefits. Employee and his dependents will, during the Employment Period,
be permitted to participate in all such life insurance, hospitalization, major
medical and dental plans of Employer that may be in effect from time to time, on
the same terms and conditions under which other senior executives of Employer
and their dependents are eligible under those plans (collectively, the
“Benefits”).
 
4.  FACILITIES AND EXPENSES
 
4.1  Employee Support and Expense Reimbursements. During the Employment Period,
Employer will furnish Employee suitable office space, equipment, supplies
 
 
4

--------------------------------------------------------------------------------


 
 
and such other facilities and personnel for the performance of Employee’s duties
under this Agreement. Employer will pay on behalf of Employee (or reimburse
Employee for) actual and reasonable expenses incurred by Employee at the request
of, or on behalf of, Employer in the performance of Employee’s duties pursuant
to this Agreement, and in accordance with Employer’s expense reimbursement
policies, but specifically including the following, whether or not addressed in
such employment policies:
 
(a)  charges for cellular telephone usage not exceeding $1,000 per period of 12
months from the Starting Date or any anniversary thereof (each a “Contract
Year”);
 
(b)  continuing education and license fees not exceeding $1,200 per Contract
Year; and
 
(c)  use of an automobile supplied by the Employer or an automobile expense
allowance of $500 per calendar month.
 
Employee must file expense reports with respect to such expenses in accordance
with Employer’s expense reimbursement policies.
 
4.2  Relocation Expenses. During the Employment Period, Employer will also pay
on behalf of Employee (or reimburse Employee for) actual and reasonable expenses
not exceeding $10,000 incurred by Employee in relocating from Birmingham to
Louisville, including costs for moving household goods from Birmingham to
Louisville.
 
5.  VACATIONS AND HOLIDAYS
 
Employee will be entitled to paid vacation, personal and sick days in accordance
with the policies of Employer in effect for its senior executives from time to
time, except that his paid vacation shall be not less then three (3) weeks per
Contract Year. Vacation may be taken by Employee at such time or times as
reasonably chosen by the Employee, on notice to the President of the Principal
Subsidiaries. Employee will also be entitled to paid holidays and other paid
leave as provided in Employer’s policies.
 
6.  TERMINATION
 
6.1  Events of Termination. Subject to the other provisions of this Section 6,
the Employment Period, the Employee’s Base Salary, Bonus accruals and Benefits,
and any and all other rights of Employee under this Agreement or otherwise as an
employee of Employer will terminate:
 
(a)  on the original or last extended Nominal Expiration Date;
 
(b)  upon the death of Employee;
 
(c)  upon the disability of Employee (as defined in Section 6.2), immediately
upon notice from either party to the other;
 
 
5

--------------------------------------------------------------------------------


 
(d)  for cause (as defined in Section 6.3), immediately upon notice from
Employer to Employee, or at such later time as such notice may specify or at
such earlier time as Employee may then determine;
 
(e)  for good reason (as defined in Section 6.4), immediately upon notice from
Employee to Employer;
 
(f)  upon the resignation of Employee other than for good reason, upon not less
than two (2) weeks notice from Employee to Employer or at such earlier time as
Employer may then determine; or
 
(g)  for the convenience of Employer (as defined in Section 6.5), immediately
upon notice from Employer to Employee, or at such later time as such notice may
specify or at such earlier time as Employee may then determine.
 
6.2  Definition of Disability. For purposes of Section 6.1, Employee will be
deemed to have a “disability” if, by reason of his physical or mental condition,
Employee is unable to or does not perform Employee’s duties under this Agreement
for sixty (60) consecutive days, or ninety (90) days during any twelve month
period, as determined in accordance with this Section 6.2. If and only if an
issue of fact exists, the disability of Employee may be determined by an
independent medical doctor selected by written agreement of Employer and
Employee upon the request of either party by notice to the other and the
determination of the medical doctor will be binding on both parties. Employee
must submit to a reasonable number of examinations by any medical doctor making
the determination of disability under this Section 6.2, and Employee hereby
authorizes the disclosure and release to Employer of such determination and all
supporting medical records. If Employee is not legally competent, Employee’s
legal guardian or duly authorized attorney-in-fact will act in Employee’s stead,
under this Section 6.2, for the purposes of submitting Employee to the
examinations, and providing the authorization of disclosure, required under this
Section 6.2.
 
6.3  Definition of “For Cause.” For purposes of Section 6.1, the phrase “for
cause” means: (a) Employee’s material breach of this Agreement, which breach
continues for a period of ten (10) days after Employer has given Employee
written notice thereof; (b) Employee’s failure to adhere to any written Employer
policy (including without limitation, its Code of Business Ethics and Conduct
and Insider Trading Policy) if Employee has been given a reasonable opportunity
to comply with such policy or cure his failure to comply (which reasonable
opportunity must be granted during the ten (10) day period preceding termination
of this Agreement); (c) the appropriation (or attempted appropriation) of a
material business opportunity of the Employer Group, including attempting to
secure or securing any personal profit in connection with any transaction
entered into on behalf of the Employer Group; (d) the misappropriation (or
attempted misappropriation) of any of the Employer Group’s funds or property; or
(e) the conviction of, the indictment for (or its procedural equivalent), or the
entering of a guilty plea or plea of no contest with respect to, a felony, the
equivalent thereof, or a misdemeanor (excluding minor traffic offenses for which
Employee is not sentenced to imprisonment).
 
 
6

--------------------------------------------------------------------------------


 
6.4  Definition of “For Good Reason.” For purposes of Section 6.1, the phrase
“for good reason” means  Employer’s breach of this Agreement, which breach
continues for a period of ten (10) days after Employee has given Employer
written notice thereof.
 
6.5  Definition of “For Convenience of Employer.” For purposes of Section 6.1,
the phrase “for convenience of Employer” means a termination by action of
Employer for a reason other than pursuant to Section 6.1(c) or (d).
 
6.6  Termination Pay. Effective upon the termination of this Agreement, Employer
will be obligated to pay Employee (or, in the event of his death, his designated
beneficiary as defined below) only such compensation as is provided in this
Section 6.6, and in lieu of all other Base Salary or Bonuses (including
installments of Bonuses not yet payable), which shall be in settlement and
complete release of all claims Employee may have against the Employer Group. For
purposes of this Section 6.6, Employee’s designated beneficiary will be
Employee’s spouse or such other individual beneficiary or trust, located at such
address, as Employee may designate by notice to Employer from time to time.
Notwithstanding the preceding sentence, Employer will have no duty, under any
circumstances, to attempt to determine whether any beneficiary designated by
Employee is alive or to ascertain the address of any such beneficiary, to
determine the existence of any trust, to determine whether any person or entity
purporting to act as Employee’s personal representative (or the trustee of a
trust established by Employee) is duly authorized to act in that capacity, or to
locate or attempt to locate any beneficiary, personal representative or trustee.
 
(a)  Termination upon Nominal Expiration Date. If this Agreement is terminated
because the term has reached the original or last extended Nominal Expiration
Date, Employer will pay Employee his Base Salary through such Nominal Expiration
Date. In addition, if the Nominal Expiration Date occurs because Employer has
given notice of termination as contemplated by Section 2.2, Employer will
continue to pay Employee his Base Salary in bi-weekly installments for an
additional period of three (3) months after the Nominal Expiration Date. The
parties agree that Employer’s liability under this paragraph (a) `is to be
reduced by any unemployment compensation benefits Employee may receive after
termination and that Employer may reduce its payments to the extent of any such
benefits.
 
(b)  Termination upon Death. If this Agreement is terminated because of
Employee’s death, Employer will pay Employee his Base Salary only through the
end of the pay period in which his death occurs.
 
(c)  Termination upon Disability. If this Agreement is terminated by either
party as a result of Employee’s disability, as determined under Section 6.2,
Employer will pay Employee his Base Salary only through the end of the pay
period in which the effective date of such termination occurs.
 
(d)  Termination by Employer for Cause. If Employer terminates this Agreement
for cause, Employer will pay Employee his Base Salary only through the end of
the pay period in which the effective date of such termination occurs.
 
 
7

--------------------------------------------------------------------------------


 
(e)  Termination by Employee by Resignation Other than for Good Reason. If
Employee terminates this Agreement by resignation other than for good reason,
Employer will pay Employee his Base Salary only through the end of the pay
period in which the effective date of such resignation occurs.
 
(f)  Termination by Employee for Good Reason or by Employer for the Convenience
of Employer. If Employee terminates this Agreement for good reason or Employer
terminates this Agreement for the convenience of Employer, Employer will pay
Employee his Base Salary through the end of the pay period in which the
effective date of such termination occurs. In addition, Employer will continue
to pay Employee his Base Salary in bi-weekly installments for up to three (3)
months from the end of the pay period in which the effective date occurs, except
that if the effective date occurs less than twelve (12) months after the
Starting Date, Employer will continue to pay Employee his Base Salary in
bi-weekly installments for up to five (5) months from the end of the pay period
in which the effective date occurs. The parties agree that Employer’s liability
under this paragraph (f) `is to be reduced by any unemployment compensation
benefits Employee may receive after termination and that Employer may reduce its
payments to the extent of any such benefits.
 
(g)  Benefits. Employee’s accrual of, or participation in plans providing for,
the Benefits will cease at the effective date of the termination of this
Agreement, and Employee will be entitled to accrued and post-employment Benefits
pursuant to such plans only as provided in such plans or applicable law
(including without limitation “COBRA benefits”).
 
(h)  Sign-On Bonus. If the effective date of the termination of this Agreement
occurs before the third (3rd) anniversary of the Starting Date and if the event
of termination is one described in Sections 6.1(a), (d), (f) or (g), Employee
shall refund a part of the Sign-On Bonus in the proportion that the number of
whole months remaining until the third (3rd) anniversary of the Starting Date
bears to thirty-six (36). Employee may pay the required refund in substantially
equal quarterly, semi-annual or annual installments, with the final installment
to be due on the third (3rd) anniversary of the Starting Date. Any portion of
the required refund that has not been received by Employer within ninety (90)
days after the effective date of termination shall then begin to bear interest
at six percent (6%) per annum until the required refund and such interest has
been paid in full. In addition, Employer may apply any sums payable to Employee
under other Bonuses, less withholding according to applicable law and Employer’s
customary payroll practices until the required refund and such interest has been
paid in full.
 
7.  NON-DISCLOSURE COVENANT.
 
7.1  Acknowledgments by Employee. Employee acknowledges that (a) during the
Employment Period and as a part of his employment, Employee will be afforded
access to Confidential Information; (b) public disclosure of such Confidential
Information could have an adverse effect on the Employer Group and its business
and/or violate or create liability under federal securities laws and securities
exchange regulations; (c) the Employer Group will be at a substantial
competitive disadvantage if it fails to acquire exclusive ownership of each
Employee
 
 
8

--------------------------------------------------------------------------------


 
Invention; and (d) the provisions of this Section 7 are reasonable and necessary
to prevent the improper use or disclosure of Confidential Information and to
provide Employer with exclusive ownership of all Employee Inventions.
 
7.2  Agreements of Employee. In consideration of the compensation and benefits
to be paid or provided to Employee by Employer under this Agreement, Employee
covenants as follows:
 
(a)  Confidentiality
 
(i)  During and following the Employment Period, Employee will hold in
confidence the Confidential Information and will not disclose it to any person
except with the specific prior written consent of Employer or except as
otherwise expressly permitted by the terms of this Agreement.
 
(ii)  Any trade secrets of the Employer Group will be entitled to all of the
protections and benefits under the Uniform Trade Secrets Act (KRS 365.880-.900)
and any other applicable law. Employee hereby waives any requirement that
Employer submit proof of the economic value of any trade secret or post a bond
or other security.
 
(iii)  None of the foregoing obligations and restrictions applies to any part of
the Confidential Information that Employee demonstrates was or became generally
available to the public other than as a result of a disclosure by Employee.
 
(iv)  Employee will not remove from the Employer Group’s premises (except to the
extent such removal is for purposes of the performance of Employee’s duties at
home or while traveling, or except as otherwise specifically authorized by the
President of Employer) any document, record, or computer software or code,
whether embodied in a disk or in any other form (collectively, the “Proprietary
Items”). Employee recognizes that, as between Employer and Employee, all of the
Proprietary Items, whether or not developed by Employee, are the exclusive
property of Employer. Upon termination of this Agreement by either party, or
upon the request of Employer during the Employment Period, Employee will return
to Employer all of the Proprietary Items in Employee’s possession or subject to
Employee’s control, and Employee shall not retain any copies or other physical
embodiment of any of the Proprietary Items.
 
(b)  Employee Inventions. Each Employee Invention will belong exclusively to
Employer. Employee acknowledges that all of Employee’s Employee Inventions are
works made for hire and the property of Employer, including any copyrights,
patents or other intellectual property rights pertaining thereto. If it is
determined that any such works are not works made for hire, Employee hereby
assigns to Employer all of Employee’s right, title, and interest, including all
rights of copyright, patent and other intellectual property rights, to or in
such Employee Inventions. Employee covenants that he will promptly:
 
(i)  disclose to Employer in writing any Employee Invention;
 
 
9

--------------------------------------------------------------------------------


 
(ii)  assign to Employer or to a party designated by Employer, at Employer’s
request and without additional compensation, all of Employee’s right, title, and
interest to or in Employee Invention;
 
(iii)  execute and deliver to Employer such applications, assignments, and other
documents as Employer may request in order to apply for and obtain patents or
other registrations with respect to any Employee Invention;
 
(iv)  sign all other papers necessary to carry out the above obligations; and
 
(v)  give testimony and render any other assistance but without expense to
Employee in support of Employer’s rights to any Employee Invention.
 
7.3  Disputes or Controversies. Employee recognizes that should a dispute or
controversy arising from or relating to this Agreement be submitted for
adjudication to any court, arbitration panel, or other third party, the
preservation of the secrecy of Confidential Information may be jeopardized. All
pleadings, documents, testimony, and records relating to any such adjudication
will be maintained in secrecy and will be available for inspection by Employer,
Employee, and their respective attorneys and experts, who will agree, in advance
and in writing, to receive and maintain all such information in secrecy, except
as may be limited by them in writing.
 
8.  NON-COMPETITION, NON-SOLICITATION AND NON-INTERFERENCE
 
8.1  Acknowledgments by Employee. Employee acknowledges that: (a) the services
to be performed by him under this Agreement are of a special, unique, unusual,
extraordinary, and intellectual character; and (b) the provisions of this
Section 8 are reasonable and necessary to protect the Employer Group’s business.
 
8.2  Covenants of Employee. In consideration of the acknowledgments by Employee,
and in consideration of the compensation and benefits to be paid or provided to
Employee by Employer, Employee covenants that he will not, directly or
indirectly:
 
(a)  during the Employment Period, except in the course of his employment
hereunder, engage or invest in, own, manage, operate, finance, control, or
participate in the ownership, management, operation, financing, or control of,
be employed by, associated with, or in any manner connected with, lend
Employee’s name or any similar name to, lend Employee’s credit to or render
services or advice to, any business whose products or activities compete in
whole or in part with the products or activities of the Employer Group anywhere;
provided, however, that Employee may purchase or otherwise acquire up to (but
not more than) one percent of any class of securities of any enterprise (but
without otherwise participating in the activities of such enterprise) if such
securities are listed on any securities exchange or have been registered under
Section 12(g) of the Securities Exchange Act of 1934;
 
(b)  until the end of the Post-Employment Limitation Period or until repayment
in full of the refund obligations described in Section 6(h) including interest
 
10

--------------------------------------------------------------------------------


 
thereon, whichever shall first occur, engage or invest in, own, manage, operate,
finance, control, or participate in the ownership, management, operation,
financing, or control of, be employed by, associated with, or in any manner
connected with, lend Employee’s name or any similar name to, lend Employee’s
credit to or render services or advice to, any business whose products or
activities compete in whole or to any substantial degree with the group products
or group third-party administration activities of the Employer Group anywhere;
provided, however, that Employee may purchase or otherwise acquire up to (but
not more than) one percent of any class of securities of any enterprise (but
without otherwise participating in the activities of such enterprise) if such
securities are listed on any securities exchange or have been registered under
Section 12(g) of the Securities Exchange Act of 1934.
 
(c)  whether for Employee’s own account or for the account of any other person,
at any time during the Employment Period and the Post-Employment Limitation
Period, solicit business of the same or similar type being carried on by the
Employer Group from any person known by Employee to be a customer of the
Employer Group, whether or not Employee had personal contact with such person
during and by reason of Employee’s employment with the Employer Group;
 
(d)  whether for Employee’s own account or the account of any other person
(i) at any time during the Employment Period and the Post-Employment Limitation
Period, solicit, employ, or otherwise engage as an employee or agent any person
who is or was an employee or agent of the Employer Group at any time during the
Employment Period or in any manner induce or attempt to induce any employee or
agent of the Employer Group to terminate his employment or agency with the
Employer Group; or (ii) at any time during the Employment Period and the
Post-Employment Limitation Period, interfere with the Employer Group’s
relationship with any person, including any person who at any time during the
Employment Period was an employee or agent of the Employer Group; or
 
(e)  at any time disparage the Employer Group or any of its shareholders,
directors, officers, employees, or agents.
 
8.3  Additional Provisions.
 
(a)  For purposes of this Section 8, the term “Post-Employment Limitation
Period” means the two (2) year period beginning on the date of termination of
Employee’s employment with Employer.
 
(b)  If any covenant in this Section 8 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against Employee.
 
 
11

--------------------------------------------------------------------------------


 
(c)  The period of time applicable to any covenant in this Section 8 will be
extended by the duration of any violation by Employee of such covenant.
 
(d)  Employee will, while the covenant under this Section 8 is in effect, give
notice to Employer, within ten (10) days after accepting any other employment,
of the identity of Employee’s employer. Employer may notify such employer that
Employee is bound by this Agreement and, at Employer’s election, furnish such
employer with a copy of this Agreement or relevant portions thereof.
 
9.  GENERAL PROVISIONS
 
9.1  Injunctive Relief and Additional Remedy. Employee acknowledges that the
injury that would be suffered by the Employer Group as a result of a breach of
the provisions of this Agreement (including any provision of Sections 7 and 8)
would be irreparable and that an award of monetary damages to the Employer Group
for such a breach would be an inadequate remedy. Consequently, Employer will
have the right, in addition to any other rights it may have, to obtain
injunctive relief to restrain any breach or threatened breach or otherwise to
specifically enforce any provision of this Agreement, and Employer will not be
obligated to post bond or other security in seeking such relief. Without
limiting Employer’s rights under this Section 9 or any other remedies of the
Employer Group, if Employee breaches any of the provisions of Section 7 or 8,
Employer will have the right to cease making any payments otherwise due to
Employee under this Agreement.
 
9.2  Covenants of Sections 7 and 8 are Essential and Independent Covenants.
 
(a)  The covenants by Employee in Sections 7 and 8 are essential elements of
this Agreement, and without Employee’s agreement to comply with such covenants,
Employer would not have entered into this Agreement or employed or continued the
employment of Employee. Employer and Employee have independently consulted their
respective counsel and have been advised in all respects concerning the
reasonableness and propriety of such covenants, with specific regard to the
nature of the business conducted by the Employer Group.
 
(b)  Employee’s covenants in Sections 7 and 8 are independent covenants and the
existence of any claim by Employee against the Employer Group under this
Agreement or otherwise will not excuse Employee’s breach of any covenant in
Section 7 or 8.
 
(c)  This Agreement will continue in full force and effect after termination of
Employee’s employment as is necessary or appropriate to enforce the covenants
and agreements of Employee in Sections 7 and 8.
 
9.3  Representations and Warranties by Employee.
 
(a)  Employee represents and warrants to Employer that the execution and
delivery by Employee of this Agreement do not, and the performance by Employee
of Employee’s obligations hereunder will not, with or without the giving of
notice or the passage of time, or both: (a) violate any judgment, writ,
injunction, or order of any court,
 
 
12

--------------------------------------------------------------------------------


 
arbitrator, or governmental agency applicable to Employee; or (b) conflict with,
result in the breach of any provisions of or the termination of, or constitute a
default under, any agreement to which Employee is a party or by which Employee
is or may be bound, including without limitation any covenant not to compete.
 
(b)  Employee further represents and warrants that the information contained in
the [i] resume and [ii] completed Questionnaire for Prospective Officer
heretofore furnished by Employee to Employer is true, correct and complete in
all material respects as of the date of his signature of this Agreement.
 
9.4  Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.
 
9.5  Binding Effect; Delegation of Duties Prohibited. This Agreement shall inure
to the benefit of, and shall be binding upon, the parties hereto and their
respective successors, assigns, heirs, and legal representatives, including the
other members of the Employer Group and any entity with which any member of the
Employer Group may merge or consolidate or to which all or substantially all of
its assets may be transferred. The duties and covenants of Employee under this
Agreement, being personal, may not be delegated or assigned.
 
9.6  Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) received by hand delivery to the addressee wherever the addressee may
be found, (b) received by the addressee by facsimile, provided that a copy is
mailed by certified mail, return receipt requested, to the applicable address
below or, in the case of the Employee, at his last known address on the
Employee’s records or (c) when received by the addressee, if sent by a
nationally recognized overnight delivery service (receipt requested) at the
applicable address below or, in the case of the Employee, at his last known
address on the Employee’s records:
 
       
 If to Employer:
    Citizens Financial Corporation       Suite 300      The Marketplace  
    12910 Shelbyville Road        Louisville, Kentucky 40253-6149  
    Attention: President  
    Facsimile No.: 502/212-2671
 


 
 
13

--------------------------------------------------------------------------------


 
 If to Employee:
    James T. Helton III       940 Talon Way       Birmingham, Alabama 35242

 


 
Either party may change its address for notices by giving notice in accordance
with the preceding provisions.
 
9.7  Entire Agreement; Amendments. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, between the parties hereto
with respect to the subject matter hereof. This Agreement may not be amended
orally, but only by an agreement in writing signed by the parties hereto.
 
9.8  Governing Law. This Agreement will be governed by the laws of the State of
Kentucky without regard to conflicts of laws principles.
 
9.9  Jurisdiction. Any action or proceeding seeking to enforce any provision of,
or based on any right arising out of, this Agreement may be brought against
either of the parties in the courts of the State of Kentucky, County of
Jefferson, or, if it has or can acquire jurisdiction, in the United States
District Court for the Western District of Kentucky, and each of the parties
consents to the jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein. Process in any action or proceeding referred to in the preceding
sentence may be served on either party anywhere in the world.
 
9.10  Section Headings, Construction. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “paragraph” or “Sections” or
“paragraphs” refer to the corresponding parts of this Agreement unless otherwise
specified. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the word “including” does not limit the preceding words or terms.
 
9.11  Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
9.12  Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.
 
 
14

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date above first written above.
 
CITIZENS FINANCIAL CORPORATION
 
 
By  /s/ Darrell R. Wells
                                    Darrell R. Wells, President
 
/s/ James T. Helton III
                                JAMES T. HELTON III
 


 


 
 
 
15